Title: To George Washington from Colonel Lachlan McIntosh, 16 February 1776
From: McIntosh, Lachlan
To: Washington, George



sir,
Savannah in Georgia 16th Feby 1776

My Country having Honor’d me with the Command of the Continental Battalion ordered to be raised by the General Congress

for the Protection and Defence of this Colony (tho’ I fear too partial to my poor Abilitys) it becomes my duty to inform your Excely of the State of our Province as far as it concerns the Service, as well as of the Troops to be immediately under my Command.
Our Province has a front along the Sea Coast of above One hundred Miles, covered by a Range of Islands, divided from each other by eight Rivers from the Main Land, which makes as many good Inlets & Harbours, most of them capable of receiving any Frigate, & as some say much Larger ships. Our settlements extend back to the Northwest above two hundred Miles in other parts to the southward not above Ten, and very thinly Inhabited, indeed this large Space of Land altogether has not more than three thousand Men, chiefly in the back Country, and many disafected & doubtful in our Cause, especialy the Men of the greatest property among us. Our slaves will be above Fifteen thousand Souls, mostly within Twenty Miles of the Sea Coast, and makes above 35 m Teirces of Rice Annualy besides many other Articles of Provision which with our fine harbours makes the Security of this Colony tho’ weak in itself of the Utmost Consequence to the whole Continent of America. And we have every reason to think our Enemys intend to make it a place of general Rendezvous & Supplys. We are bounded south by the Garrisoned Province of East Florida who have now as I am well informed five hundred regulars in ste Augustine & 1000 more expected there daily from Europe. On the West of us is the Province of West Florida, the Numerous Nations of the Creek, Chactaw & Cherokee Indians besides lesser Tribes Supposed to have at least Ten thousand Gun men, brave, intrepid & eager for war, whom we will have the Utmost difficulty to keep at peace with us, as we want every Article of their usual supplys and now furnished them in great plenty from the two Floridas. Our Metropolis is Situated in the North Corner of the Province upon a Bluff or sand Hill thirty feet high or more above the Water and fifteen Miles up the River Savannah from the Inlet of Tybee where five ships of warr the Syren the Scarborough, the Raven the Tamar & Cherokee besides Tenders are now Lying & two large Transports having it is Said above 300 Men on board & expecting more in daily, with what design, whether for this Colony only, or Carolina or both together, we

are not yet informed. Our Province has declared itself in a State of Alarm and resolved not to Supply the Men of warr with Provision, and ordered a draft of half the Militia to the Town of Savannah to oppose the Landing of any Troops.
Our Provincial Congress having accepted the Battalion ordered for their Protection & defence, Chose the Officers the 29th & 30th Ulto (a return of whom shall accompany this) and made them Sign the Inclosed Test before their Commissions were deliverd and I have this Day Issued General Orders for Recruiting, which has been hitherto Prevented by many obstacles in Providing Money for that and other necessary Services, and I fear will yet be attended with some difficulty. We expect very few in our own Province, that of So. Carolina is said to be already drained of such People as will inlist by their Provincial Regiments, besides their bounty, Subsistence &ca is so much better than ours. therefore I expect we must have recourse distant as it is to No. Carolina, with this additional disadvantage that our Currency passes in no other Colony but our own. & we have received very little Continental Money yet.
I have received no kind of Orders or Instructions from the general Congress or your Excely nor have I yet been able to obtain even a Copy of the American Articles of warr, which makes me at a Loss how to Act in many Cases, therefore I shall wish any Orders or directions your Excely will please to Send me to be as full & frequent as possible, also to be informed how far we are under the Controul of the Provincial Congress &ca of this or any other province where we are upon Duty, & what Rank we hold when Acting with Militia or Provincial Troops.
I shall take the Liberty of appointing Surgeons to the Battalion which are so indispensibly necessary that I Suppose the Neglect of not naming any must be owing to our Delegates, and also make Captain Colson’s a Riffle Company when raised, which I think will be useful, & hope will meet with your Excely’s approbation, & I doubt we will be obliged to arm more with such Guns for want of others which are very Scarce. I have the Honor to be Your Excelys most obedt and most Hble servt

Lachn McIntosh

